Exhibit 10.1

SECOND AMENDMENT

TO

EXECUTIVE EMPLOYMENT AGREEMENT

This Second Amendment (the “Second Amendment”) to the Executive Employment
Agreement, dated as of July 30, 2010, as amended on November 22, 2010, is
entered into by Quintiles Transnational Corp., a North Carolina corporation
(hereinafter “the Company”) and Kevin Gordon (hereinafter “Executive”). This
Second Amendment shall be effective as of October 14, 2015 (the “Effective
Date”).

WHEREAS, the Company and Executive entered into an Executive Employment
Agreement, dated as of July 30, 2010, as amended on November 22, 2010 (the
“Employment Agreement”) designating Executive as the Chief Financial Officer of
the Company;

WHEREAS, since the date of the Employment Agreement, Executive has assumed
additional operational responsibilities, and the Company desires to designate
Executive as its Chief Operating Officer, effective immediately, and the
Executive desires to accept such position;

WHEREAS, as a result of such new position, it is necessary for the Company to
designate a different individual as its Chief Financial Officer; and

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth below to (i) designate Executive as its Chief Operating Officer,
(ii) make appropriate provisions for the transition of the Chief Financial
Officer duties to a different individual and (iii) provide a mechanism for the
orderly transition of Executive’s duties following his retirement from the
Company by procuring a commitment from the Executive to provide consulting
services for a period of time following his retirement (at a date not yet
determined).

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties herein contained and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Nature of Employment. The first sentence of Section 2 of the Employment
Agreement shall be deleted and replaced with the following sentence:

“2. NATURE OF EMPLOYMENT. Executive shall report to the Chief Executive Officer
of the Company and shall serve as Chief Operating Officer, and have such
responsibilities and authority as the Company may assign from time to time,
commensurate with his title and remuneration. Until such time as the Company
appoints a new Chief Financial Officer, Executive shall continue to serve in
such role. Following the appointment by the Company of a new Chief Financial
Officer, Executive shall assist in the orderly transition of those duties to
such designated individual.”

2. Base Salary. The first sentence of Section 3.1 of the Employment Agreement
shall be deleted and replaced with the following sentence:

“3.1 Base Salary. Executive’s monthly salary for all services rendered shall be
$56,250.00 (less applicable withholdings), or $675,000 on an annualized basis,
payable in accordance with the Company’s policies, procedures and practices as
they may exist from time to time.”

3. Annual Bonus. The following language shall be added to the end of Section 3.2
of the Employment Agreement:

“As a bonus for the 2016 performance year and subsequent years, Executive shall
be eligible to participate in the Company’s bonus plan for senior executives at
a target level of 100 percent (100%) of his then annual base salary.”



--------------------------------------------------------------------------------

4. Definition of Good Reason. Section 4.2.2 of the Employment Agreement shall be
deleted in its entirety and replaced with the following Section 4.2.2:

“4.2.2 Executive may terminate Executive’s employment for “Good Reason” if,
without the consent of the Executive, any of the following events occur: (i) a
change to the Executive’s reporting relationship such that he is no longer
reporting to the Chief Executive Officer of the Company; (ii) the Executive’s
annual base salary or target bonus opportunity (including any prior increases to
such salary or bonus opportunity) is materially reduced; (iii) a material
diminution in Executive’s duties or responsibilities, making his position
inconsistent with his duties as “C Level” executive; and (iv) a relocation of
Executive’s principal workplace as of the date hereof that exceeds fifty
(50) miles. Executive agrees to provide the Company with written notice of the
event constituting Good Reason within thirty (30) days of becoming aware of the
actions or inactions of the Company giving rise to such Good Reason. Such
termination for Good Reason shall become effective sixty (60) days following
Executive’s written notice, provided the Company has not cured the actions or
inactions giving rise to Executive’s notice of termination for Good Reason.”

5. Post-Termination Payments. Section 5.1 of the Employment Agreement shall be
deleted in its entirety and replaced with the following Section 5.1:

“5.1 The Company’s obligation to compensate Executive ceases on the effective
termination date except as to: (i) amounts due at that time; (ii) any amount
subsequently due pursuant to the program described in Section 3.2; and (iii) any
compensation and/or benefits to which he may be entitled to receive pursuant to
Sections 5.2, 5.3, 5.4 or 5.8.”

6. Retirement. The following Section 5.8 shall be added to the Employment
Agreement.

“5.8 In connection with Executive’s retirement from the Company, the Company and
Executive hereby agree to enter into a Consulting and General Release Agreement
in the form attached hereto as Exhibit A, which Consulting and General Release
Agreement shall be effective as of the Executive’s designated retirement date.”

7. No Other Changes. There are no further changes to the terms of the Employment
Agreement. Except as would be inconsistent with the terms of this Second
Amendment to the Employment Agreement, all other terms and conditions of the
Employment Agreement not otherwise defined in this Second Amendment shall have
the meanings ascribed to them in the Employment Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Second Amendment to the
Employment Agreement as of the day and year written below.

 

QUINTILES TRANSNATIONAL CORP. By:  

/s/ James H. Erlinger III

Name:   James H. Erlinger III Title:   Executive Vice President, General Counsel
and Secretary Date:   October 14, 2015 KEVIN GORDON By:  

/s/ Kevin K. Gordon

Name:   Kevin K. Gordon Title:   Executive Vice President of Operations and
Chief Financial Officer Date:   October 14, 2015



--------------------------------------------------------------------------------

EXHIBIT A

CONSULTING AND GENERAL RELEASE AGREEMENT

This CONSULTING AND GENERAL RELEASE AGREEMENT (the “Consulting Agreement”) is
made and entered into between Quintiles Transnational Corp. (the “Company”) and
Kevin Gordon (the “Executive” or “Consultant” or “Executive/Consultant”).
Throughout the remainder of the Consulting Agreement, the Company and Executive
or Consultant may be collectively referred to as “the parties.”

Executive is currently employed under an Executive Employment Agreement with the
Company, with an effective date of July 30, 2010, as amended on November 22,
2010 and October 14, 2015 (the “Employment Agreement”). Executive hereby resigns
from his employment, and from his officer position as Chief Operating Officer,
and all other officer and director positions held with the Company and its
subsidiaries and affiliates, effective as of [date]. The Company wishes to
retain Executive’s services following his resignation, and the parties have
agreed to the terms for a consulting arrangement, as set forth herein, which
shall continue for a five (5) month period. The parties agree that, for all
purposes, the Executive shall be deemed to have retired from the Company as of
[date]. The parties have negotiated the terms of Executive’s termination from
employment and of the consulting arrangement, and have agreed upon acceptable
terms as described herein.

Executive represents that he has carefully read this entire Consulting
Agreement, understands its consequences, and voluntarily enters into it.

In consideration of the above and the mutual promises set forth below, the
Executive and the Company agree as follows:

1. RESIGNATION, SEPARATION AND RETIREMENT. Executive hereby resigns from all
officer positions with the Company and its subsidiaries and affiliates
(including Quintiles Transnational Holdings Inc.), and from his employment with
the Company, as of [date]1 (“Employment Termination Date”). Until the Employment
Termination Date, Executive shall perform such duties and special projects as he
is assigned by the Company, and Executive shall be paid and receive all of his
regular existing compensation and benefits through such date (including but not
limited to reimbursement for all business expenses incurred on or prior to the
Employment Termination Date). The parties acknowledge and agree that, for all
purposes, the Executive shall be deemed to have retired from the Company as of
[date].

2. POST-TERMINATION BENEFITS. After the Employment Termination Date, except as
provided in Sections 3(b) and 3(d), Executive shall not be entitled to
disability, accidental death or any other employee benefits, and shall not be a
participant in the Company’s 401(k) Plan (the “401(k) Plan”) or any other plan
of any type. For the avoidance of doubt, Executive will not be eligible to
contribute to his 401(k) plan from the Consulting Fee under Section 3, nor
receive matching funds from the Company’s related policies. Nothing in this
Consulting Agreement, however, shall be deemed to limit Executive’s continuation
coverage rights under COBRA or Executive’s vested rights, if any, under the
401(k) Plan or other plans, and the terms of those plans shall govern.

 

 

1



--------------------------------------------------------------------------------

3. CONSULTING SERVICES, CONSULTING TERM.

(a) Term and Nature of Services. Beginning on the Employment Termination Date
and continuing for the five (5) month period following the Employment
Termination Date (the “Consulting Term”), Executive/Consultant shall provide
advice and consultation as reasonably requested by the Company in connection
with Executive/Consultant’s knowledge, expertise and areas of prior
responsibility for the Company (hereafter, the “Consulting Arrangement”).
Executive/Consultant shall be available to provide consulting services at such
times and in such amount as requested by the Company, provided that the
consulting services shall be performable by Executive/Consultant at reasonable
times, by telephone or email, and in a manner that will not conflict with
Executive’s/Consultant’s personal or business obligations. The Company also
hereby indemnifies Executive/Consultant, with respect to his provision of the
consulting services, to the fullest extent that would be permitted by law
(including a payment of expenses in advance of final disposition of a
proceeding) and in the same manner as would be required pursuant to Section 12
of the Employment Agreement had Executive/Consultant remained employed by the
Company during the Consulting Term.

(b) Consulting Fee. The Company shall pay Executive/Consultant a Consulting Fee
as follows: (i) during the initial first (1st) and second (2nd) months of the
Consulting Term, the Company shall pay Executive/Consultant the amount of his
then current monthly base salary, regardless of the number of hours spent by
Executive/Consultant on such consulting services, paid in monthly installments,
and the Company shall reimburse Executive/Consultant for all expenses incurred
by Consultant in connection with the performance of the consulting services;
(ii) during the third (3rd), fourth (4th) and fifth (5th) months of the
Consulting Term, the Company shall pay Executive/Consultant $5,000 per month,
regardless of the number of hours spent by Executive/Consultant on such
consulting services, paid in monthly installments, and the Company shall
reimburse Executive/Consultant for all expenses incurred by Consultant in
connection with the performance of the consulting services; and (iii) within
seventy-five (75) days following the commencement of the Consulting Term,
Company shall pay Executive/Consultant a lump sum payment, less any applicable
withholdings, equal to $18,000 in lieu of the Company’s provision of any medical
and other benefits during the Consulting Term. In the event of the death of the
Executive, all payments payable hereunder, except for the payment due under
Section 3(b)(i) and Section 3(b)(ii), shall become payable to the Executive’s
estate on the same schedule as otherwise due to Executive/Consultant.

(c) Independent Contractor Status. The parties hereby acknowledge and agree that
Executive/Consultant’s consulting services for the Company under this Consulting
Arrangement shall be provided strictly as an independent contractor. Nothing in
this Consulting Agreement shall be construed to render him an employee,
co-venturer, agent, or other representative of the Company during the Consulting
Term. Executive/Consultant understands that he must comply with all tax laws
applicable to a self-employed individual, including the filing of any necessary
tax returns and the payment of all income and self-employment taxes. The Company
shall not be required to withhold from the consulting fee any state or federal
income taxes or to make payments for Social Security (“FICA”) tax, unemployment
insurance, or any other payroll taxes. The Company shall not be responsible for,
and shall not obtain, worker’s compensation, disability benefits insurance, or
unemployment security insurance coverage for Executive/Consultant.
Executive/Consultant is not eligible for, nor entitled to, and shall not
participate in, any of the Company’s benefit plans (except as set forth in
Sections 3(b) or 3(d)). Consistent with his duties and obligations under this
Consulting Agreement, Executive/Consultant shall, at all times, maintain sole
and exclusive control over the manner and method by which he performs his
consulting services.

 

2



--------------------------------------------------------------------------------

(d) Incentive Awards. For the avoidance of doubt, the parties acknowledge and
agree that Executive/Consultant and the Company will continue to have a service
relationship during the Consulting Term for purposes of the Company’s restricted
stock unit, performance unit, stock and option plans and programs, and
Executive/Consultant’s restricted stock unit, performance unit, stock and option
agreements, and that no termination or pending termination is triggered by the
Employment Termination Date in light of the continuing service relationship. The
parties intend that Executive/Consultant’s separation from service at the end of
the Consulting Term will be considered a retirement under the Company’s
restricted stock unit, performance unit, stock and option plans and programs,
and Executive/Consultant’s restricted stock unit, performance unit, stock and
option agreements, and that Executive shall be treated for such purposes as if
his employment had continued through the end of the Consulting Term for all
purposes thereunder (including, without limitation, vesting). The Company
confirms that the “Committee” (as defined in the Company’s restricted stock
unit, performance unit, stock and option plans) has approved Executive’s
retirement as of the last day of the Consulting Term for all purposes. In the
event of a conflict between the terms of this Consulting Agreement, including
this Section 3(d), and any of the Company’s restricted stock unit, performance
unit, stock and option plans and programs, and Executive/Consultant’s restricted
stock unit, performance unit, stock and option agreements, the terms of this
Consulting Agreement shall control.

4. ADEQUACY OF CONSIDERATION. Executive/Consultant acknowledges that the
benefits available to him under this Consulting Agreement are significant, are
of greater value than the benefits to which he would be entitled to receive if
he did not sign this Consulting Agreement, and constitute adequate consideration
for the releases of claims, under Sections 7 and 8 of this Consulting Agreement.

5. EMPLOYMENT AGREEMENT. Executive/Consultant acknowledges and agrees that this
Consulting Agreement provides him with more benefits than those to which he
would be entitled under the Employment Agreement, and agrees that the Employment
Agreement is hereby terminated, except that Executive/Consultant acknowledges
and agrees that: (i) Sections 6.1, 6.2, 6.3, 7, 8, 9, 12, 13 and 17 through 19
of the Employment Agreement shall survive such termination, as modified by this
Section 5; (ii) Section 6.1 of the Employment Agreement will continue to apply
to information obtained by Executive/Consultant during the Consulting Term; and
(iii) the terms of Section 6.3 (Competitive Business Activities) of the
Employment Agreement shall be modified to extend for the two (2) year period
following the date that is two months after the Employment Termination Date.

6. COMPANY PROPERTY. Upon the expiration of the Consulting Term as provided in
Section 3(a), Executive/Consultant shall: (i) deliver to the Company all
records, memoranda, data, documents and other property of any description which
refer or relate in any way to trade secrets or confidential information,
including all copies thereof, which are in his possession, custody or control;
(ii) deliver to the Company all Company property (including, but not limited to,
keys, credit cards, computers, client files, contracts, proposals, work in
process, manuals, forms, computer stored work in process and other computer
data, research materials, other items of business information concerning any
Company customer or client or potential prospect to purchase some or all of the
Company’s assets, or Company business or business methods, including all copies
thereof) which is in his possession, custody or control and (iii) prior to the
Employment Termination Date, and if necessary during the Consulting Term, fully
cooperate with the Company in winding up his work and transferring that work to
other individuals designated by the Company.

7. RELEASE. In consideration of the benefits conferred by this CONSULTING
AGREEMENT, EXECUTIVE/CONSULTANT (ON BEHALF OF HIMSELF, HIS FAMILY

 

3



--------------------------------------------------------------------------------

MEMBERS, HEIRS, ASSIGNS, EXECUTORS AND OTHER REPRESENTATIVES) RELEASES THE
COMPANY AND ITS PAST, PRESENT AND FUTURE PARENTS, SUBSIDIARIES, AFFILIATES, AND
ITS AND/OR THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND ITS AND/OR THEIR PAST,
PRESENT AND FUTURE OFFICERS, DIRECTORS, EXECUTIVES, OWNERS, INVESTORS,
SHAREHOLDERS, ADMINISTRATORS, BUSINESS UNITS, EXECUTIVE/CONSULTANT BENEFIT PLANS
(TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES, FIDUCIARIES AND INSURERS) AND
AGENTS (“RELEASEES”) FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE
MAY HAVE OR CLAIM TO HAVE IN EACH CASE RELATING TO HIS EMPLOYMENT WITH THE
COMPANY, OR HIS SEPARATION THEREFROM arising before the execution of this
Consulting Agreement by Executive, including but not limited to claims for:
(i) discrimination, harassment or retaliation arising under any federal, state
or local laws, or the equivalent applicable laws of a foreign country,
prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (ADEA), as amended, and the Older
Worker Benefit Protection Act of 1990 (OWBPA)), sex, national origin, race,
religion, disability, veteran status or other protected class discrimination,
the Family and Medical Leave Act, as amended (FMLA), harassment or retaliation
for protected activity; (ii) for compensation, commission payments, bonus
payments and/or benefits including but not limited to claims under the Fair
Labor Standards Act of 1938 (FLSA), as amended, the Employee Retirement Income
Security Act of 1974, as amended (ERISA), the Family and Medical Leave Act, as
amended (FMLA), and similar federal, state, and local laws, or the applicable
laws of any foreign country; (iii) under federal, state or local law, or the
applicable laws of any foreign country, of any nature whatsoever, including but
not limited to constitutional, statutory; and common law; and (iv) attorneys’
fees. Executive/Consultant specifically waives his right to bring or participate
in any class or collective action against the Company. Provided, however, that
this release does not apply to claims by Executive/Consultant: (aa) for workers’
compensation benefits or unemployment benefits filed with the applicable state
agencies; (bb) for vested pension or retirement benefits including under the
Company’s 401(k) plan; (cc) to continuation coverage under COBRA, or equivalent
applicable law; (dd) to rights he may have to indemnification by the Company
pursuant to the Company’s bylaws, articles of incorporation, insurance policies,
this Consulting Agreement, Section 12 of the Employment Agreement (which
Section, for the avoidance of doubt, remains in full force and effect) or under
applicable law; (ee) to rights arising out of his ownership of stock or options
in the Company or its affiliates; (ff) to rights that cannot lawfully be
released by a private settlement agreement; (gg) to claims or rights that arise
or accrue after Executive’s execution of this Consulting Agreement; or (hh) to
enforce, or for a breach of, this Consulting Agreement (the “Reserved Claims”).
For the purpose of implementing a full and complete release and discharge,
Executive/Consultant expressly acknowledges that this Consulting Agreement is
intended to include in its effect, without limitation, all claims which he does
not know or suspect to exist in his favor at the time of execution hereof, and
that this Consulting Agreement contemplated the extinguishment of any such claim
or claims.

8. COVENANT NOT TO SUE. In consideration of the benefits offered to Executive,
Executive/Consultant will not sue Releasees on any of the released claims or on
any matters relating to his employment arising before the execution of this
Consulting Agreement other than with respect to the Reserved Claims, including
but not limited to claims under the ADEA, or join as a party with others who may
sue Releasees on any such claims; provided, however, this paragraph will not bar
a challenge under the OWBPA to the enforceability of the waiver and release of
ADEA claims set forth in this Consulting Agreement, the Reserved Claims, or
where otherwise prohibited by law. If Executive/Consultant does not abide by
this paragraph, then (i) he will return all monies received under this
Consulting Agreement and indemnify Releasees for all expenses incurred in
defending the action, and (ii) Releasees will be relieved of their obligations
hereunder.

 

4



--------------------------------------------------------------------------------

9. RIGHT TO REVIEW. The Company delivered this Consulting Agreement, containing
the release language set forth in Sections 7 and 8, to Executive/Consultant via
email on [date] (the “Notification Date”), and informed him that it desires that
he have adequate time and opportunity to review and understand the consequences
of entering into it. The Company advises Executive/Consultant as follows:

 

  •   Executive/Consultant should consult with his attorney prior to executing
the Consulting Agreement; and

 

  •   Executive/Consultant has 21 days from the Notification Date within which
to consider it.

Executive/Consultant must return an executed copy of the Consulting Agreement to
the Company on or before the 22nd day following the Notification Date. Executive
acknowledges and understands that he is not required to use the entire 21-day
review period and may execute and return this Consulting Agreement at any time
before the 22nd day following the Notification Date. If, however, Executive does
not execute and return an executed copy of this Consulting Agreement on or
before the 22nd day following the Notification Date, this Consulting Agreement
shall become null and void. This executed Consulting Agreement shall be returned
to: James Erlinger, Executive Vice President and General Counsel, Quintiles
Transnational Corp., 4820 Emperor Blvd., Durham, NC 27703.

10. REVOCATION. Executive/Consultant may revoke the Consulting Agreement during
the seven (7) day period immediately following his execution of it. This
Consulting Agreement will not become effective or enforceable until the
revocation period has expired. To revoke this General Release Agreement, a
written notice of revocation must be delivered to: James Erlinger, Executive
Vice President and General Counsel, Quintiles Transnational Corp., 4820 Emperor
Blvd., Durham, NC 27703.

11. AGENCY CHARGES/INVESTIGATIONS. Nothing in this Consulting Agreement shall
prohibit Executive/Consultant from filing a charge or participating in an
investigation or proceeding conducted by the U.S. Equal Employment Opportunity
Commission or other governmental agency with jurisdiction concerning the terms,
conditions and privileges of his employment; provided, however, that by signing
this Consulting Agreement, Executive/Consultant waives his right to, and shall
not seek or accept, any monetary or other relief of any nature whatsoever in
connection with any such charges, investigations or proceedings.

12. NONDISPARAGEMENT. Both parties warrant that going forward neither party, nor
any of its respective agents, directors or officers, will make disparaging,
defaming or derogatory remarks about the other or their respective services,
business practices, directors, officers, managers, or executives, as applicable,
to anyone.

13. REFERENCES. Executive/Consultant agrees that he will direct all written
inquiries from prospective employers to the Work Number: www.theworknumber.com.
Executive/Consultant acknowledges and agrees that, consistent with its usual
practices, the Company will provide only information about
Executive/Consultant’s positions, dates of employment and salary.

14. DISCLAIMER OF LIABILITY. Nothing in this Consulting Agreement is to be
construed as either an admission of liability or admission of wrongdoing on the
part of either party, each of which denies any liabilities or wrongdoing on its
part.

 

5



--------------------------------------------------------------------------------

15. GOVERNING LAW. This Consulting Agreement shall be governed by the laws of
North Carolina, without regard to its conflict of laws provisions and the
applicable provisions of federal law, including, but not limited to, the ADEA
and OWBPA.

16. ENTIRE AGREEMENT. Except as expressly provided herein, this Consulting
Agreement: (i) supersedes and cancels all other understandings and agreements,
oral or written, with respect to Executive’s employment with the Company;
(ii) supersedes all other understandings and agreements, oral or written,
between the parties with respect to the subject matter of this Consulting
Agreement; and (iii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Consulting Agreement; and (ii) no agreement, statement or
promise not contained in this Consulting Agreement shall be valid. No change or
modification of this Consulting Agreement shall be valid or binding upon the
parties unless such change or modification is in writing and is signed by the
parties

17. SEVERABILITY: SEPARATE AND INDEPENDENT COVENANTS. If any portion, provision,
or part of this Consulting Agreement is held, determined, or adjudicated by any
court of competent jurisdiction to be invalid, unenforceable, void, or voidable
for any reason whatsoever, each such portion, provision, or part shall be
severed from the remaining portions, provisions, or parts of this Consulting
Agreement, and such determination or adjudication shall not affect the validity
or enforceability of such remaining portions, provisions, or parts. The Company
acknowledges and agrees that each of Executive’s covenants in this Agreement or
the Employment Agreement shall be construed for all purposes to be separate and
independent from any other covenant, whether in this Consulting Agreement or
otherwise, and the existence of any claim by the Company or any of its
affiliates against Executive under this Consulting Agreement, the Employment
Agreement or otherwise, will not excuse the Company’s breach of any covenant
contained in this Consulting Agreement.

18. SECTION 409A OF THE INTERNAL REVENUE CODE.

(a) Parties’ Intent. The parties intend that no payments or benefits hereunder
shall constitute non-qualified deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder (collectively, “Section 409A”) and all provisions of
this Consulting Agreement shall be construed in a manner consistent with such
intention. If any provision of this Consulting Agreement (or of any award of
compensation, including equity compensation or benefits) would cause
Executive/Consultant to incur any additional tax or interest under Section 409A,
the Company shall, upon the specific request of Executive, use its reasonable
business efforts to in good faith reform such provision to be exempt from, or
comply with, Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to Executive/Consultant
and the Company of the applicable provision shall be maintained, and the Company
shall have no obligation to make any changes that could create any material
additional economic cost or loss of material benefit to the Company. The Company
shall timely use its reasonable business efforts to amend any plan or program in
which Executive/Consultant participates to bring it under an exemption from, or
in compliance with, Section 409A. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Section 409A
so long as it has acted in good faith with regard to compliance therewith.

 

6



--------------------------------------------------------------------------------

(b) Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Consulting Agreement providing for the payment of any amounts or benefits
that constitute nonqualified deferred compensation within the meaning of
Section 409A upon or following a termination of employment or separation from
service unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Consulting Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.

(c) Separate Payments. Each installment payment required under this Consulting
Agreement shall be considered a separate payment for purposes of Section 409A.

(d) Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that
Executive/Consultant is a Specified Employee of the Company on the date he
experiences a separation from service with the Company and that a delay in
benefits provided under this Consulting Agreement is necessary to comply with
Code Section 409A(A)(2)(B)(i), then any post separation payments and any
continuation of benefits or reimbursement of benefit costs provided by this
Consulting Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of
Executive/consultant’s separation from service (the “409A Delay Period”). In
such event, any post separation payments and the cost of any continuation of
benefits provided under this Consulting Agreement that would otherwise be due
and payable to Executive/Consultant during the 409A Delay Period shall be paid
to Executive/Consultant in a lump sum cash amount in the month following the end
of the 409A Delay Period. For purposes of this Consulting Agreement, “Specified”
shall mean an employee who, on an Identification Date (“Identification Date”
shall mean each December 31) is a key employee as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof. If Executive/Consultant is
identified as a Specified Employee on an Identification Date, then
Executive/Consultant shall be considered a Specified Employee for purposes of
this Consulting Agreement during the period beginning on the first April 1
following the Identification Date and ending on the following March 31.

19. COUNTERPARTS. This Consulting Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument. Any party hereto may
execute this Consulting Agreement by signing any such counterpart.

20. WAIVER OF BREACH. A waiver of any breach of this Consulting Agreement shall
not constitute a waiver of any other provision of this Consulting Agreement or
any subsequent breach of this Consulting Agreement.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Consulting Agreement as
of the day and year written below.

 

QUINTILES TRANSNATIONAL CORP. By:  

 

Name:   Title:   Date:   KEVIN GORDON By:  

 

Name:   Title:   Date:  

 

8